Citation Nr: 0705976	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  00-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for reflex sympathetic dystrophy of the right ankle.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a fracture dislocation of the right 
ankle fracture with traumatic arthritis.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the service-connected 
right ankle disability.

6.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the service-connected 
right ankle disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1976 to October 1980.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Jackson, Mississippi, Regional Office (RO), that denied 
the above claims.

In November 2006, the veteran and his spouse testified at a 
video conference hearing over which the undersigned Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with the veteran's claims file.

The issues of entitlement to an increased disability rating 
for the service-connected reflex sympathetic dystrophy of the 
right ankle and residuals of a fracture dislocation of the 
right ankle fracture with traumatic arthritis; a TDIU; and 
service connection for a left hip and left knee disorder, to 
include as secondary to the service-connected right ankle 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2000 RO rating decision denied entitlement to 
service connection for a back disorder secondary to the 
service-connected right ankle disorder.  Notice of this 
decision was mailed to the veteran letter from the RO dated 
December 19, 2000.

2.  In February 2001, the veteran submitted a notice of 
disagreement with the denial of entitlement to service 
connection for back disorder secondary to the service-
connected right ankle disorder.

3.  In December 2002, the RO furnished the veteran with a 
statement of the case concerning the issue of entitlement to 
service connection for a back disorder secondary to the 
service-connected right ankle disorder; included with the 
notice was an Appeal To Board Of Veterans' Appeals (VA Form 
9) which included instructions advising that he was required 
to file a substantive appeal within 60 days of the date of 
the notice.

4.  The veteran did not submit a subsequent correspondence 
regarding his back disorder to the RO until submitting a 
Statement In Support Of Claim (VA Form 21-4138) which was 
received on March 19, 2003.


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal on the 
claim of entitlement to service connection for a back 
disorder secondary to the service-connected right ankle 
disorder, and the Board lacks jurisdiction to consider this 
matter. 38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

Timeliness of substantive appeal is a "downstream" 
jurisdictional matter and application or interpretation of 
the governing law is dispositive.  In such case, the VCAA and 
implementing regulations have no application.  The veteran 
was properly notified of the jurisdictional problem in the 
October 2004 Board Remand and subsequent letter from the RO 
dated in March 2005, and was offered the opportunity to 
present argument or evidence on the matter.  See Marsh v. 
West, 11 Vet. App. 468 (1998); VAOPGCPREC 9-99 (August 18, 
1999).

The question to be resolved is whether the Board has 
jurisdiction to consider the issue of entitlement service 
connection for a back disorder secondary to the service-
connected right ankle disorder.  The law provides that ". . . 
questions as to timeliness or adequacy of response shall be 
determined by the Board of Veterans' Appeals."  38 U.S.C.A. § 
7105(d)(3).

As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (citations omitted).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations. "  
Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
"Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal."  38 C.F.R. § 20.202.  The notice of disagreement and 
the substantive appeal must be filed with the activity/office 
that entered the determination with which disagreement has 
been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.300.

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1). Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the statement of the case is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the RO in reaching the determination 
being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.202.  An application for review on appeal shall not be 
entertained unless it is in conformity with this Chapter 
[Chapter 71].  38 U.S.C.A. § 7108.

Here, a rating decision of the RO dated in July 2000 denied 
entitlement to service connection for a back disorder 
secondary to the service-connected right ankle disorder.  The 
RO notified the veteran of this decision and of his appellate 
rights by letter dated December 19, 2000.  Therefore, the 
one-year appeals period expired on December 19, 2001, one 
year after "the date of mailing of the notice of the result 
of the initial review or determination."  38 U.S.C.A. § 
7105(b)(1).

A timely notice of disagreement from the veteran was received 
on February 16, 2001.  The RO issued a statement of the case 
dated in December 2002, by letter dated December 31, 2002.  
It was mailed to the veteran at his most recent address of 
record.  He was notified that he was required to file a 
substantive appeal to complete his appeal, and a VA Form 9 
was provided for that purpose.  He was advised that he should 
respond within 60 days from the date of the letter in order 
to perfect his appeal.  The 60 day appeals period following 
the mailing of the statement of the case expired on March 1, 
2003.  38 U.S.C.A. § 7105(d)(3), 38 C.F.R. § 20.302(b).  The 
veteran submitted nothing further prior to March 19, 2003, 
when a completed VA Form 21-4138 was received by the RO.

In October 2004, the Board remanded the issue in an effort to 
provide the veteran with an opportunity to present evidence 
or argument on the jurisdictional issue.  During the November 
2006 video conference hearing, the veteran indicated that he 
believed he had timely perfected a substantive appeal in 
January 2003.  He referred to a VA Form 9 which had been 
filed in January 2003 which had perfected an appeal as to the 
TDIU issue which is currently before the Board.  However, 
review of the VA Form 9 does not reveal that the veteran 
addressed the back issue at all or nor that he had set forth 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of a 
statement of the case (as here) or the remainder of the one-
year period after the mailing of notice of the initial 
determination, whichever is longer.  In this case, the 
veteran did not perfect his appeal by filing a substantive 
appeal in a timely fashion, i.e., by March 1, 2003.  In 
essence, a "case or controversy" involving a pending 
adverse determination that the veteran has taken  exception 
to does not currently exist.  See Shoen v. Brown, 6 Vet. App. 
456, 457 (1994).  Accordingly, the Board is without 
jurisdiction to review the appeal with respect to this issue 
and therefore, the claim must be dismissed.

As a final matter, the law and regulations which require the 
Board to dismiss the veteran's appeal due to lack of 
jurisdiction are intended to protect the rights of claimants 
such as the veteran in the administrative appeals process.  
Thus, the veteran remains in a position to press his claim 
without prejudice, if he so desires by providing new and 
material evidence as to the issue of entitlement to service 
connection for a back disorder.




ORDER

A timely substantive appeal was not received to the July 2000 
rating decision denying service connection for a back 
disorder.  This claim is dismissed. 


REMAND

With regard to the issues of entitlement to an increased 
disability rating for the service-connected reflex 
sympathetic dystrophy of the right ankle and residuals of a 
fracture dislocation of the right ankle fracture with 
traumatic arthritis and service connection for a left hip and 
left knee disorder, to include as secondary to the service-
connected right ankle disability, a remand is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(c) (2006).

During his November 2006 video conference hearing, the 
veteran testified that he had been treated for his service-
connected right ankle disabilities at the VA Medical Center 
in Jackson, Mississippi, in September 2006.  Additionally, he 
indicated that his treating physician at the VA Medical 
Center had related that he had a current left hip and left 
knee disability that were secondary to his service-connected 
ankle disabilities.  Review of his claims folder reveals that 
records from the VA Medical Center in Jackson, Mississippi, 
dated in September 2006 have not been associated with the 
evidence of record.  On remand, the RO should endeavor to 
obtain any such available treatment records of the veteran 
from the VA Medical Center in Jackson, Mississippi.

As the issue of entitlement to a TDIU is inextricably 
intertwined with the other issues on appeal, the TDIU issue 
will be held in abeyance pending the completion of the 
remand. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of any treatment 
reported by the veteran that have not 
already been associated with the claims 
folder, to include from the Jackson, 
Mississippi, VA Medical Center dated from 
September 2006.

2.  Review the claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, and 
that no other notification or development 
action, in addition to those directed 
above, is required by 38 U.S.C.A. §§ 5103 
and 5103A.  If further action is required, 
the RO should undertake it before further 
claim adjudication.

3.  Readjudicate the veteran's claims and, 
if the benefits sought on appeal remain 
denied, provide the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


